 1   EDWARD T. WEBER, ESQ. #194963
     LAW OFFICES OF EDWARD T. WEBER
 2   17151 Newhope Street, Suite 203
 3   Fountain Valley, CA 92708
     Telephone: (657) 235-8359
 4   Facsimile: (714) 459-7853
     E-Mail: ed@eweberlegal.com
 5
     Attorneys for Mortgagee/Lienholder/Claimant
 6

 7                               UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9
      UNITED STATES OF AMERICA,                           No.: 2:18-cv-00747-KJM-CKD
10
                            Plaintiff,
11
             v.
12                                                        STIPULATION AND WITHDRAWAL OF
      REAL PROPERTY LOCATED AT 8911                       VERIFIED CLAIM AND ANSWER OF
13    HIGHWAY 49, MOKELUMNE HILL, CA                      LIENHOLDER, REENA JADHAV,
      95245, CALAVERAS COUNTY,                            TRUSTEE OF THE JADHAV FAMILY
14    APN: 018-019-057-000 INCLUDING ALL                  TRUST; ORDER
      APPURTENANCES AND IMPROVEMENTS
15
      THERETO, ET AL.
16                       Defendant.

17

18          IT IS HEREBY STIPULATED by and between claimant, Reena Jadhav, Trustee of

19   The Jadhav Family Trust (“Claimant”), by and through her undersigned counsel, Edward T.
20   Weber, and Plaintiff, the United States of America (“Plaintiff”), by and through its undersigned
21
     counsel, Kevin C. Khasigian, Assistant U.S. Attorney, as follows:
22
            1.      Claimant asserted a lienholder interest in the defendant property located at 8911
23
     HIGHWAY 49, MOKELUMNE HILL, CA 95245, CALAVERAS COUNTY,
24

25   APN: 018-019-057-000.

26
            2.      Claimant filed an answer to the complaint in this case on 5/22/2018.
27

28
                                                      1
        STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF REENA JADHAV, TRUSTEE OF THE JADHAV
                                                 FAMILY TRUST
 1          3.      The loan has since been satisfied and Claimant no longer has an interest in the
 2   defendant real property located at 8911 HIGHWAY 49, MOKELUMNE HILL, CA 95245,
 3
     CALAVERAS COUNTY, APN: 018-019-057-000.
 4

 5          4.      Accordingly, Claimant hereby withdraws its claim filed in the above-captioned

 6   case on May 22, 2018, with respect to 8911 HIGHWAY 49, MOKELUMNE HILL, CA 95245,

 7   CALAVERAS COUNTY property [Dk. 23], and its answer filed in the above-captioned case on

 8   May 22, 2018 [Dk. 22].

 9          5.      To the extent required under the Federal Rules of Civil Procedure, Rule 41(a),

10   Plaintiff agrees to dismiss with prejudice Claimant in the above-captioned case pursuant to the

11   Federal Rules of Civil Procedure, Rule 41(a). Defendant Real Property Located at 8911

12   HIGHWAY 49, MOKELUMNE HILL, CA 95245, CALAVERAS COUNTY is the in rem

13   Defendant.

14          6.      Each party hereto is to bear its own costs; and

15          7.      Claimant is hereby removed from the Service List for the above-captioned case.

16
                                                  LAW OFFICES OF EDWARD T. WEBER
17

18

19   Dated: September 3, 2019              By:    /s/ Edward T. Weber____________
                                                  EDWARD T. WEBER, ESQ.
20                                                Attorneys for Lienholder/Claimant

21

22
                                                    McGREGOR W. SCOTT
23                                                  UNITED STATES ATTORNEY

24
     Dated: September 3, 2019                       /s/ Kevin C. Khasigian
25                                                  KEVIN C. KHASIGIAN
                                                    Assistant U.S. Attorney
26
                                                    (Authorized by email)
27

28
                                                      2
        STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF REENA JADHAV, TRUSTEE OF THE JADHAV
                                                 FAMILY TRUST
 1                                                     ORDER
 2          The Court has read and considered the Stipulation of Withdrawal of Verified Claim and
 3   Answer by REENA JADHAV, TRUSTEE OF THE JADHAV FAMILY TRUST
 4   (“Claimant”), and Plaintiff, United States of America (“Plaintiff”), by and through their
 5   respective counsel (collectively, the “Parties”). For the reasons stated in the Stipulation and for
 6   good cause shown,
 7          IT IS HEREBY ORDERED as follows:
 8          1.      The Stipulation is approved.
 9          2.      Claimant’s claim filed in the above-captioned case on May 22, 2018 [Dk. 23] is
10   hereby deemed withdrawn.
11          3.      Claimant’s answer filed in the above-captioned case on May 22, 2018 [Dk. 22] is
12   hereby deemed withdrawn.
13          4.      Claimant is hereby deemed dismissed from the above-captioned case.
14          IT IS SO ORDERED.
15   DATED: September 3, 2019.
16

17                                                  UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                       3
        STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF REENA JADHAV, TRUSTEE OF THE JADHAV
                                                 FAMILY TRUST
